Title: From Alexander Hamilton to Major General Israel Putnam, 9 November 1777
From: Hamilton, Alexander
To: Putnam, Israel


Head Quarters New Windsor [New York] Novr. 9th. 1777
Sir,
I cannot forbear Confessing that I am astonishd. and Alarm’d beyond measure, to find that all his Excellency’s Views have been hitherto flustrated, and that no single step of those I mention’d to you has been taken to afford him the aid he absolutely stands in Need of, and by Delaying which the Cause of America is put to the Utmost conceivable Hazard.
I so fully explaind to you the Generals Situation, that I could not entertain a Doubt you would make it the first object of your Attention to Reinforce him with that speed the exigency of affairs demanded; but I am sorry to say, he will have too much Reason to think other Objects, in Comparison with that Insignificant, have been Uppermost. I speak freely, and emphatically, because I tremble at the Consequences of the Delay has hap[pe]ned. General Clintons Reinforcement is prob[ab]ly by this time with Mr. Howe; this will give him a Decicive superiority over our Army. What may be the Issue of such a state of things, I Leave to the feelings of every friend to his Country capable of foreseeing Consequences. My Expressions may prehaps have more Warmth than is altogether proper: But they proceed from the overflowing of my heart in a matter where I conceive this Continent essentially Interested. I wrote to you from Albany, desired you would send a thousand Continental Troops of those first proposed to be left with you. This I Understand has not been done; how the Non Complyance can be answered to Genl. Washington you can best Determine.
I now Sir, in the most explicit terms, by his Excellency’s Authority, give it as a positive Order from him, that all the Continental Troops under your Command may be Immediately marched to Kings Ferry, there to Cross the River and hasten to Reinforce the Army under him.
The Massachusetts Militia are to be detaind instead of them, untill the Troops coming from the Northward arrive. When they do, they will replace them, as far as I am Instructed the Troops you shall send away, in Consequence of this Requisition.

The Generals Idea of keeping troops this way does not extend farther than Covering the Country from any little uruptions of Small parties and carrying on the Works Necessary for the Security of the River. As to attacking New York, that he thinks ought to be out of the Question at Present. If men could be spared from the other Really Necessary Objects he would have no objections to attempting a divertion by way of New York, but nothing further.
As the times of the Massachusetts and New Hampshire Militia will soon expire, it will be proper to Call in time for a Reinforcement from Connecticut. Governor Clinton will do all in his power to promote objects, in which the state he Commands in is so Immediately Concernd.
General Glovers and Pattersons Brigades are on their way down. The Number of Continental Troops Necessary for this Post, will be furnished out of them.
I cannot but have the fullest Confidence, you will Use Your Utmost exertions to execute the Business of this Letter and am
with great Respect   Sir   Your Mos. Obt Servt  

A Hamilton ADC
To Major Genl Putnam
